NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



PHILIP A. PENSTON,                           )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-4114
                                             )
JANICE PENSTON,                              )
                                             )
             Appellee.                       )
                                             )

Opinion filed May 23, 2018.

Appeal from the Circuit Court for Pinellas
County; Susan St. John, Judge.

Ingrid Anderson, Clearwater, for
Appellant.

Joy-Ann Demas of Steven J. Glaros &
Associates, Tampa, for Appellee.



PER CURIAM.


             Affirmed.


KELLY, MORRIS, and LUCAS, JJ., Concur.